I have examined the opinion of Mr. Justice VINCENT and that of Mr. Justice RATHBUN. From such examination it appears to me that the opinion of Mr. Justice VINCENT fails to appreciate the legal nature of the relation between a theatre licensee and a fire inspector which has been created by the statutory provision in question. Particularly is it to be regretted that in a vital matter, involving public safety, the majority should disregard the principles, heretofore prevailing in this State, by which the constitutional validity of statutory enactments ought to be tested. The recognition and application of those principles appear to me to be essential to the preservation of the proper balance between the respective powers and functions of those coordinate departments of our government, the General Assembly and the Supreme Court. I unreservedly concur in the comprehensive opinion of Mr. Justice RATHBUN.